Case 3:20-cv-00330-DJH-LLK Document 74 Filed 11/04/20 Page 1 of 8 PageID #: 1840




                                 UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF KENTUCKY
                                      LOUISVILLE DIVISION


 LEXINGTON INSURANCE COMPANY,                     )
                                                  )
                 Plaintiff                        )
                                                  )
 and                                              )
                                                  )
 STATE NATIONAL INSURANCE                         )
 COMPANY, INC, et al.                             )
                                                  )
                 Intervening Plaintiffs,          )   CASE NO. 3:20-CV-00330-DJH
                                                  )
 v.                                               )
                                                  )
 THE AMBASSADOR GROUP LLC, et al.,                )
                                                  )
                 Defendants.                      )



              AMBASSADOR DEFENDANTS’ ANSWER TO GAGLIARDI’S CROSSCLAIMS


         Defendants The Ambassador Group LLC and Brandon M. White (collectively,

 “Ambassador Defendants”), for their answer to the crossclaims (“Crossclaim”) filed against them

 by Defendants Gagliardi Insurance Services, Inc. and Goldenstar Specialty Insurance, LLC

 (collectively, “Gagliardi”), state as follows:

         1.      With respect to the allegations in paragraph 1 of the Crossclaim, Ambassador

 Defendants state that the allegations are legal conclusions to which no response is required. To

 the extent any response is required, Ambassador Defendants are without knowledge or

 information sufficient to form a belief about the truth of the allegations contained within

 paragraph 1 of the Crossclaim and, therefore, deny same.
Case 3:20-cv-00330-DJH-LLK Document 74 Filed 11/04/20 Page 2 of 8 PageID #: 1841




        2.      Ambassador Defendants are without knowledge or information sufficient to form

 a belief about the truth of the allegations contained within paragraph 2 of the Crossclaim, and

 therefore deny same.

        3.      Ambassador Defendants are without knowledge or information sufficient to form

 a belief about the truth of the allegations contained within paragraph 3 of the Crossclaim, and

 therefore deny same.

        4.      Ambassador Defendants admit the allegations contained in paragraph 4 of the

 Crossclaim.

        5.      Ambassador Defendants admit the allegations contained in paragraph 5 of the

 Crossclaim.

        6.      Ambassador Defendants for their answer to paragraph 6 of the Crossclaim

 incorporate here by reference, pursuant to Rule 10(c) of the Federal Rules of Civil Procedure

 (“Fed. R. Civ. P.”), their answers to paragraphs 1 through 5 of the Crossclaim.

        7.      With respect to the allegations in paragraph 7 of the Crossclaim, Ambassador

 Defendants state that the allegations are legal conclusions to which no response is required. To

 the extent any response is required, Ambassador Defendants deny the allegations contained in

 paragraph 7 of the Crossclaim.

        8.      With respect to the allegations in paragraph 8 of the Crossclaim, Ambassador

 Defendants state that the allegations are legal conclusions to which no response is required. To

 the extent any response is required, Ambassador Defendants deny the allegations contained in

 paragraph 8 of the Crossclaim.




                                                 2
Case 3:20-cv-00330-DJH-LLK Document 74 Filed 11/04/20 Page 3 of 8 PageID #: 1842




        9.     With respect to the allegations in paragraph 9 of the Crossclaim, Ambassador

 Defendants state that the allegations are legal conclusions to which no response is required. To

 the extent any response is required, Ambassador Defendants deny the allegations contained in

 paragraph 9 of the Crossclaim.

        10.    With respect to the allegations in paragraph 10 of the Crossclaim, Ambassador

 Defendants state that the allegations are legal conclusions to which no response is required. To

 the extent any response is required, Ambassador Defendants deny the allegations contained in

 paragraph 10 of the Crossclaim.

        11.    With respect to the allegations in paragraph 11 of the Crossclaim, Ambassador

 Defendants state that the allegations are legal conclusions to which no response is required. To

 the extent any response is required, Ambassador Defendants deny the allegations contained in

 paragraph 11 of the Crossclaim.

        12.    With respect to the allegations in paragraph 12 of the Crossclaim, Ambassador

 Defendants state that the allegations are legal conclusions to which no response is required. To

 the extent any response is required, Ambassador Defendants deny the allegations contained in

 paragraph 12 of the Crossclaim.

        13.    With respect to the allegations in paragraph 13 of the Crossclaim, Ambassador

 Defendants state that the allegations are legal conclusions to which no response is required. To

 the extent any response is required, Ambassador Defendants deny the allegations contained in

 paragraph 13 of the Crossclaim.

        14.    With respect to the allegations in paragraph 14 of the Crossclaim, Ambassador

 Defendants state that the allegations are legal conclusions to which no response is required. To



                                                3
Case 3:20-cv-00330-DJH-LLK Document 74 Filed 11/04/20 Page 4 of 8 PageID #: 1843




 the extent any response is required, Ambassador Defendants deny the allegations contained in

 paragraph 14 of the Crossclaim.

        15.    With respect to the allegations in paragraph 15 of the Crossclaim, Ambassador

 Defendants state that the allegations are legal conclusions to which no response is required. To

 the extent any response is required, Ambassador Defendants deny the allegations contained in

 paragraph 15 of the Crossclaim.

        16.    With respect to the allegations in paragraph 16 of the Crossclaim, Ambassador

 Defendants state that the allegations are legal conclusions to which no response is required. To

 the extent any response is required, Ambassador Defendants deny the allegations contained in

 paragraph 16 of the Crossclaim.

        17.    With respect to the allegations in paragraph 17 of the Crossclaim, Ambassador

 Defendants state that the allegations are legal conclusions to which no response is required. To

 the extent any response is required, Ambassador Defendants deny the allegations contained in

 paragraph 17 of the Crossclaim.

        18.    With respect to the allegations in paragraph 18 of the Crossclaim, Ambassador

 Defendants state that the allegations are legal conclusions to which no response is required. To

 the extent any response is required, Ambassador Defendants deny the allegations contained in

 paragraph 18 of the Crossclaim.

        19.    With respect to the allegations in paragraph 19 of the Crossclaim, Ambassador

 Defendants state that the allegations are legal conclusions to which no response is required. To

 the extent any response is required, Ambassador Defendants deny the allegations contained in

 paragraph 19 of the Crossclaim.



                                                4
Case 3:20-cv-00330-DJH-LLK Document 74 Filed 11/04/20 Page 5 of 8 PageID #: 1844




        20.    With respect to the allegations in paragraph 20 of the Crossclaim, Ambassador

 Defendants state that the allegations are legal conclusions to which no response is required. To

 the extent any response is required, Ambassador Defendants deny the allegations contained in

 paragraph 20 of the Crossclaim.

        21.    With respect to the allegations in paragraph 21 of the Crossclaim, Ambassador

 Defendants state that the allegations are legal conclusions to which no response is required. To

 the extent any response is required, Ambassador Defendants deny the allegations contained in

 paragraph 21 of the Crossclaim.

        22.    With respect to the allegations in paragraph 22 of the Crossclaim, Ambassador

 Defendants state that the allegations are legal conclusions to which no response is required. To

 the extent any response is required, Ambassador Defendants deny the allegations contained in

 paragraph 22 of the Crossclaim.

        23.    Ambassador Defendants for their answer to paragraph 23 of the Crossclaim

 incorporate here by reference, pursuant to Fed. R. Civ. P. 10(c), their answers to paragraphs 1

 through 22 of the Crossclaim.

        24.    With respect to the allegations in paragraph 24 of the Crossclaim, Ambassador

 Defendants state that the allegations are legal conclusions to which no response is required. To

 the extent any response is required, Ambassador Defendants deny the allegations contained in

 paragraph 24 of the Crossclaim.

        25.    With respect to the allegations in paragraph 25 of the Crossclaim, Ambassador

 Defendants state that the allegations are legal conclusions to which no response is required. To




                                                5
Case 3:20-cv-00330-DJH-LLK Document 74 Filed 11/04/20 Page 6 of 8 PageID #: 1845




 the extent any response is required, Ambassador Defendants deny the allegations contained in

 paragraph 25 of the Crossclaim.

        26.    With respect to the allegations in paragraph 26 of the Crossclaim, Ambassador

 Defendants state that the allegations are legal conclusions to which no response is required. To

 the extent any response is required, Ambassador Defendants deny the allegations contained in

 paragraph 26 of the Crossclaim.

        27.    With respect to the allegations in paragraph 27 of the Crossclaim, Ambassador

 Defendants state that the allegations are legal conclusions to which no response is required. To

 the extent any response is required, Ambassador Defendants deny the allegations contained in

 paragraph 27 of the Crossclaim.

        28.    With respect to the allegations in paragraph 28 of the Crossclaim, Ambassador

 Defendants state that the allegations are legal conclusions to which no response is required. To

 the extent any response is required, Ambassador Defendants deny the allegations contained in

 paragraph 28 of the Crossclaim.

        29.    Ambassador Defendants for their answer to paragraph 29 of the Crossclaim

 incorporate here by reference, pursuant to Fed. R. Civ. P. 10(c), their answers to paragraphs 1

 through 28 of the Crossclaim.

        30.    With respect to the allegations in paragraph 30 of the Crossclaim, Ambassador

 Defendants state that the allegations are legal conclusions to which no response is required. To

 the extent any response is required, Ambassador Defendants deny the allegations contained in

 paragraph 30 of the Crossclaim.




                                                6
Case 3:20-cv-00330-DJH-LLK Document 74 Filed 11/04/20 Page 7 of 8 PageID #: 1846




        31.    With respect to the allegations in paragraph 31 of the Crossclaim, Ambassador

 Defendants state that the allegations are legal conclusions to which no response is required. To

 the extent any response is required, Ambassador Defendants deny the allegations contained in

 paragraph 31 of the Crossclaim.

        32.    Ambassador Defendants expressly deny any allegations contained in the

 Crossclaim not specifically admitted herein.

                                      AFFIRMATIVE DEFENSES

        33.    The Crossclaim fails to state a claim upon which relief can be granted.

        34.    Ambassador Defendants are not liable to Plaintiff Lexington Insurance Company,

 or Intervening Plaintiffs State National Life Insurance Company, Inc. and National Specialty

 Insurance Company, for any claim or damages.

        35.    Ambassador Defendants are not liable to Gagliardi for any claim or damages.

        36.    Ambassador Defendants are entitled to set off any award of damages to Gagliardi

 on its crossclaims against Ambassador Defendants, with any amount or amounts owed by

 Gagliardi to Ambassador Defendants for other and distinct debts.

        37.    Ambassador Defendants plead any matter which could be asserted as an

 affirmative defense or avoidance, and reserve the right to amend this answer to the Intervening

 Complaint in the event that discovery reveals additional defenses.

                                      Demand For Judgment

        Ambassador Defendants demand judgment in their favor on the claims alleged against

 them in the Crossclaim as follows:




                                                7
Case 3:20-cv-00330-DJH-LLK Document 74 Filed 11/04/20 Page 8 of 8 PageID #: 1847




          A.       Dismissing the Crossclaim, and all claims alleged therein against

          Ambassador Defendants, with prejudice;

          B.       Awarding Ambassador Defendants their costs, including but not limited to

          reasonable attorneys’ fees;

          C.       Awarding Ambassador Defendants all other relief to which they may be

          entitled.



                                                      /s/ Kevin A. Imhof
                                                      Culver V. Halliday
                                                      Kevin A. Imhof
                                                      STOLL KEENON OGDEN PLLC
                                                      500 West Jefferson Street
                                                      Suite 2000
                                                      Louisville, Kentucky 40202
                                                      (502) 333-6000
                                                      culver.halliday@skofirm.com
                                                      kevin.imhof@skofirm.com

                                                      Attorneys for Defendants
                                                      The Ambassador Group LLC and
                                                      Brandon White

 124988.167966/8373995.1




                                                  8
